ORDER
PER CURIAM.
On consideration of appellant’s petition for rehearing and suggestion for rehearing en bane and of appellee’s opposition filed with respect thereto, and it appearing that the majority of the judges of this Court has voted to grant appellant’s petition for rehearing en banc, it is
ORDERED that appellant’s aforesaid petition is granted and that this Court’s June 10,1981, opinions and judgment are hereby vacated. It is
FURTHER ORDERED that the Clerk shall cause this matter to be scheduled for argument before the Court sitting en banc as soon as the business of the Court permits. Counsel are hereby directed to provide ten copies of the briefs heretofore filed to the Clerk on or before Monday, August 31, 1981.